DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse, of the compound of Example 26 (specification page 60) as the species elected to begin prosecution is acknowledged.  The election/restriction is hereby made FINAL.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-11, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Due to inventor’s use of a small type face coupled with print pixilation, the subscripts on the variables of the diagramed structures are functionally illegible.  


Claims 1, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The definition of the polyamino compound residue of variable Q is unclear (“…a polyamino compound residue…wherein the polyamino compound residue refers to a residual portion of the polyamino compound excluding –NH2 groups or –OH groups…”).  But, why the circumlocution?  Is this polyamino compound residue simply any primary amine with hydroxyl groups?  
Clarification is very much in order.  

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
There is a lacuna in the claim language that renders the definition of variable Re unclear (“…Re is selected from a [sic] that is unsubstituted or substituted…”). 
Clarification is in order.  


The text of the claims explicitly teaches that variable L of L-D-Q is represented by formulas L2, L3, L4 or L5.  Yet later in the claims there appear diagramed structural formulas L1, L2, L3, L4 and L5.  That is, is the text definition incomplete - or, on the other hand, is structural diagram L1 superfluous?    
Clarification is in order.  

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “...one or more synthetic fibers…”, and the claim also recites “…wherein the synthetic fibers include polyesters, rubbers, [etc.]…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “improved” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “improved” properties are the key to the instant claim’s limitations, yet this term is undefined.  It would appear to be wholly subjective.  Or, perhaps, dependent upon particular circumstances or context.  
Clarification is very much in order.  

The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).  

Markush Search
All claims have been examined with respect to formal matters.  
The elected species has been searched and is deemed free of the prior art.   
1 or a halamine group represented by B1, B2, B3 or B4, and variables L and D are allowed to vary over their entire scope, as also being deemed free of the prior art.  
The search was expanded yet again to include a single additional species.  That species is defined when: L=L1 where R1=R2=R3=R4=R5=R6=R7=R8=R9=H and r=1; D= a single bond; and Q=D1 where R11=R12=C1 hydrocarbyl (CH3) and T=R13 where R13=C1 hydrocarbyl (CH3).  
All claimed and unexamined subject matter which does not read on the species defined above is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 7, in so far as they read on the single additional species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Journal of the American Chemical Society (1967), 89(23), pp. 5845-5850.  
The reference teaches inventor’s compound (page 5845, column 1, diagramed structure).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 9, in so far as it reads on the single additional species defined above, is rejected under 35 U.S.C. 103 as being unpatentable over Journal of the American Chemical Society (1967), 89(23), pp. 5845-5850 cited above (102 rejection).  
Claim 9 is a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP 2112.02.  
Journal of the American Chemical Society (1967), 89(23), pp. 5845-5850 teaches inventor’s compound (page 5845, column 1, diagramed structure).  That being the case, and given the above outlined case law, claim 9 is obvious with respect to the single additional species defined above given the teachings of the cited art.  

Allowable Subject Matter
The elected species being free of the prior art, any claim or portion of a claim drawn exclusively to this species would be allowable subject matter.  
Likewise, any claim or portion of a claim drawn exclusive to the set of species of L-D-Q defined when variable Q is a biguanide compound residue represented by formula C1 or a halamine group represented by B1, B2, B3 or B4, and variables L and D are allowed to vary over their entire scope, would also be allowable subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/25/2021